Petition denied by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darron Tillison petitions for a writ of prohibition seeking relief from the civil judgment obtained against him and his employer. A writ of prohibition “is a drastic and extraordinary remedy” that is available only when the petitioner has a clear and indisputable right to the relief sought. In re Vargas, 723 F.2d 1461, 1468 (10th Cir. 1983). A writ of prohibition may not be used as a substitute for appeal. Id.
We have reviewed the petition and conclude that Tillison has not made the requisite showing for issuance of the writ. Accordingly, we deny the writ of prohibition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
PETITION DENIED